21-10795-scc         Doc 2      Filed 04/24/21 Entered 04/24/21 12:41:52         Main Document
                                             Pg 1 of 11




 DAVIDOFF HUTCHER & CITRON, LLP
 Proposed Attorneys for the Debtor
 605 Third Avenue
 New York, New York 10158
 (212) 557-7200
 Robert L. Rattet, Esq.
 Jonathan S. Pasternak, Esq.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------X
 In re:                                                         Chapter 11
                                                                Case No. 21-10795
 L&L WINGS, INC.,

                                       Debtor.
 -------------------------------------------X

              DECLARATION OF ARIEL LEVY PURSUANT TO LOCAL
         BANKRUPTCY RULE 1007-2 AND 9077-1 IN SUPPORT OF A HEARING
         ON SHORTENED NOTICE ON THE DEBTOR’S FIRST DAY MOTIONS


        ARIEL LEVY, under penalties of perjury, hereby declares and states as follows:

        1.       I am the President and currently the sole officer of L&L Wings, Inc. (the

“Debtor”) and I submit this Declaration pursuant to Rule 1007-2 of the Local Rules for the

United States Bankruptcy Court for the Southern District of New York and pursuant to Local

Rule 9077-1 in support of the Debtor’s motions and applications filed substantially simultaneous

with this Declaration (the “First Day Motions”).
21-10795-scc       Doc 2     Filed 04/24/21 Entered 04/24/21 12:41:52             Main Document
                                          Pg 2 of 11



                                              PART I

                                         BACKGROUND

       2.      Since 2004, I have been involved in managing and/or assisting with the financial

affairs of the Debtor. I am currently the President of the Debtor.

       3.      In 2004 I received my Bachelor of Science in Business Administration with

honors from Boston University with dual concentrations in Finance and Operations

Management. Thereafter I began full-time, continuous employment at the Debtor through the

present. I have been involved in many aspects of the company including merchandising,

information technology, accounting, finance, human resources, and legal. My current active

duties include the following: oversight of the daily cash position; preparation of internal reports,

budgets, and forecasts; decision making with third party accountants for complied financial

statements and tax returns; supervision of our enterprise resource planning computer system,

accounts payable disbursements authorizations; negotiations with lenders and landlords; and

management of the office staff for the smooth functioning at the office and warehouse.

       4.      The Debtor was founded in 1978 by my father Meir Levy and his brother Shaul

Levy, who are each 50% shareholders of the Debtor, for the purpose of developing retail stores

focusing on beachwear and beach sundry items. Meir and Shaul are former directors and officers

of the Debtor but are currently only shareholders. Bernard A. Katz was appointed as sole and

independent director of the Debtor in March, 2021.

       5.      The Debtor is a corporation organized under the laws of South Carolina but

manages its operations at 666 Broadway, 8th Floor, New York, New York 10012.

       6.      The Debtor operates under the tradename, trademark, and service mark WINGS.

When it started its business in 1978, it started under the WINGS name. Subsequently in 1993, it
                                                   2
21-10795-scc       Doc 2    Filed 04/24/21 Entered 04/24/21 12:41:52             Main Document
                                         Pg 3 of 11



entered into a license agreement with Shepard Morrow that related to this name. Debtor

maintains this license agreement expired and/or was terminated by its terms, and additionally,

permitted the Debtor to acquire federally registered trademarks. Upon such information and

belief, the Debtor applied to register the mark WINGS with the US Patent and Trademark Office

(“USPTO”). The Debtor currently has two WINGS marks registered on the Principal Register at

the USPTO: (1) Reg. No. 3,458,144 for retail apparel, clothing, and discount store services; and

(2) Reg. No. 4,193,881 for beach towels, men’s, women’s, and children’s clothing, and retail

store services. The Debtor continues to use the mark WINGS to this day.

       7.      The Debtor currently operates 26 stores throughout North Carolina, South

Carolina, Florida, Texas and California and has achieved annual sales in excess of $30 million

over the past several years leading up to 2021.

       8.      The Debtor leases its stores from a combination of unaffiliated, third party

landlords and affiliates owned by entities or partnerships in turn owned by Meir and Shaul Levy.

       9.      Sometime in or around 2011, a dispute arose between the Debtor and a former

employee and his company to whom the Debtor, in 2005, had licensed the mark and tradename

WINGS thereby permitting the operations of similar beachwear stores under the adapted name

“Super Wings”.

       10.     In 2011, the former employee’s company, Beach Mart Inc. (“BMI”), commenced

an action in the United States District Court for the Eastern District of North Carolina against the

Debtor seeking various causes of action and damages and claiming various breaches of the

underlying license agreement between the parties.

       11.     On November 16, 2020, a jury verdict was rendered in the District Court Action

in favor of BMI and against the Debtor, awarding damages to BMI against the Debtor of
                                               3
21-10795-scc        Doc 2     Filed 04/24/21 Entered 04/24/21 12:41:52            Main Document
                                           Pg 4 of 11



$4,184,135 for each cause of action asserted by BMI.

        12.     On March 25, 2021, the Court issued a decision and order with judgment against

the Debtor in the approximate amount of $16,000,000 along with findings that the Debtor’s

interest in the WINGS mark under the Morrow license terminated and the Debtor’s own

registration of the WINGS mark was void. It is further possible that the District Court may award

the plaintiff significant legal fees to be added to the judgment.

        13.     Due to the substantially increased size of the judgment in comparison to the

verdict, the Debtor, which vigorously disputes the verdict and judgment and intends to appeal the

judgment, does not have the financial wherewithal to bond the impending appeal.

        14.     In addition, if the judgment were enforced and executed upon, it would lead to the

likely cessation of the Debtor’s business and forced liquidation of its assets.

        15.     Accordingly, on April 24, 2021 (the “Petition Date”), the Debtor filed a voluntary

petition for reorganization in this Court.

        16.     The Debtor intends to utilize the Chapter 11 process to appeal and/or resolve the

judgment, restructure its debt, seek out new capital or other strategic transactions and liquidate

the claims of BMI so that a Plan of Reorganization can be filed within a reasonable amount of

time. The Debtor is confident that proceeding in Chapter 11 is in the best interest of the Debtor,

its estate, and the creditors as a whole.

        17.     The needs and interests of the Debtor’s creditors will best be served by the

continued possession of its property and management of its affairs as a debtor in possession

under Chapter 11 until a restructuring plan can be formulated and presented to creditors.




                                                  4
21-10795-scc        Doc 2     Filed 04/24/21 Entered 04/24/21 12:41:52           Main Document
                                           Pg 5 of 11



                                             PART II

          INFORMATION REQUIRED BY LOCAL BANKRUTPCY RULE 1007

        18.     In addition to the foregoing, S.D.N.Y. Local Bankruptcy Rule 1007-2 requires

certain information related to the Debtor, which is set forth below.

Local Rule 1007-2(a)(1)

        19.     The Debtor is headquartered at 666 Broadway, 8th Floor, New York, New York

10012. Established in 1978, the Debtor owns and operates retail beachwear and beach sundry

item stores in 5 states.

Local Rule 1007-2(a)(2)

       20.         This case was not originally commenced under Chapter 7 or 13 of title 11 of

the United States Code, 11 U.S.C. §§ 101, et seq.(the “Bankruptcy Code”).

Local Rule 1007-2(a)(3)

        21.        Upon information and belief, no committee was organized prior to the order

for relief in this Chapter 11 case.

Local Rule 1007-2(a)(4)

        22.           A list of the names and addresses of the Debtor’s 20 largest unsecured claims,

excluding those who would not be entitled to vote at a creditors’ meeting and creditors who are

“insiders” as that term is defined in §101(31) of the Bankruptcy Code is annexed hereto as

Schedule I.




                                                 5
21-10795-scc       Doc 2     Filed 04/24/21 Entered 04/24/21 12:41:52            Main Document
                                          Pg 6 of 11



Local Rule 1007-2(a)(5)

       23.     The Debtor has 1 secured creditor who asserts a blanket lien on all of the Debtor’s

assets: TD Bank, which has a line of credit facility under which there is currently no balance

owed. The Debtor has other secured creditors with respect to certain equipment financing. A

schedule of the Debtor’s secured creditors ins annexed hereto as Schedule II.

Local Rule 1007-2(a)(6)

       24.      A summary of the Debtor’s assets and liabilities is annexed hereto as Schedule III.

Local Rule 1007-2(a)(7)

       25.      There are no publicly held securities of the Debtor.

Local Rule 1007-2(a)(8)

       26.      None of the Debtor’s property is in the possession of any custodian, public

officer, mortgagee, pledge, assignee of rents, or secured creditor, or any agent for such entity.

Local Rule 1007-2(a)(9)

       27.     The Debtor leases the office space at 666 Broadway, 8th Floor, New York, New

York, 10012 pursuant to a written lease agreement which expires on June 30th, 2026.

Local Rule 1007-2(a)(10)

       28.      The Debtor’s books and records, IT systems and managerial staff are located at

the Debtor’s offices at 666 Broadway, 8th Floor, New York, New York.

Local Rule 1007-2(a)(11)

       29.     The following litigation is pending against the Debtor:

Beach Mart, Inc. v. L&L Wings, Inc., U.S. District Court, Eastern District of North Carolina,

Northern Division, Index No. 2:11-CV-44-FL. The Debtor is in the process of appealing the

judgment recently entered in the District Court.
                                                   6
21-10795-scc       Doc 2     Filed 04/24/21 Entered 04/24/21 12:41:52              Main Document
                                          Pg 7 of 11



Local Rule 1007-2(a)(12)

       30.      I am currently the sole officer of the Debtor.

       31.     The Debtors’ Board of Directors currently consists of one director, which director

is independent, in that he is not a shareholder or related or affiliated with the Debtor’s shareholders

in any way. His name is Bernard Katz, a long time bankruptcy and insolvency professional well

known to these courts. Mr. Katz has the sole authority to make critical business decisions for the

Debtor.

Local Rule 1007-2(b)(1) and (2)

       32.      The Debtor currently has approximately 250 employees, which figure will likely

increase to 300 in May as the Debtor is in its “busy” season.

       33.     The Debtor’s estimated payroll and payments to officers, shareholders and directors

for the thirty (30) day period following the Chapter 11 petition is $165,000.

       34.       The Debtor’s estimated payroll to employees for the thirty (30) day period

following the Chapter 11 petition is approximately $672,000.

Local Rule 1007-2(b)(3)

       35.     A schedule including for the 30-day period following the filing of the chapter 11

petition, of estimated cash receipts and disbursements, net cash gain or loss, obligations and

receivables expected to accrue but remain unpaid, other than professional fees is annexed as

Schedule IV.




                                                  7
21-10795-scc          Doc 2   Filed 04/24/21 Entered 04/24/21 12:41:52           Main Document
                                           Pg 8 of 11



                                               PART III

                    AFFIDAVIT IN SUPPORT OF HEARING ON SHORTENED
                      NOTICE ON THE DEBTOR’S FIRST DAY MOTIONS
                      PURSUANT TO LOCAL BANKRUPTCY RULE 9077

       36.       Contemporaneously with this Chapter 11 filing, the Debtor expects to file a number

of motions and applications (the “First Day Motions”), including but not limited to:

               i.       Debtor’s Motion To Pay Pre-Petition Wage Claims, Etc. (the “Critical
                        Labor Motion”);

              ii.       Debtor’s Motion For Authority To Use Cash Collateral and Provide
                        Adequate Protection Therefor to TD Bank, N.A. (the “Cash Collateral
                        Motion”);

             iii.       Debtor’s Motion To Continue Use of Bank Accounts and Cash
                        Management System (the “Cash Management Motion”); and

             iv.        Debtor’s Motion To Compel Utilities To Continue to Provide Service and
                        Provide Adequate Protection Therefor (the “Utilities Motion”);

              v.        Debtor’s Motion to Continue Insurance Practices (the “Insurance Motion”);

             vi.        Debtor’s Motion To Pay Certain Pre-Petition Taxes (the “Tax Motion”);
                        and

             vii.       Debtor’s Motion For Order Establishing Procedures For Payment of
                        Monthly Compensation and Reimbursement of Expenses of Professionals
                        (the “Monthly Fee Motion”).

       37.       I submit that the relief requested in the First Day Motions should be heard and

determined on an expedited basis in order to allow the Debtor to continue its normal business

operations without any interruption, which interruption that could severally detriment the

Debtor’s ability to successfully reorganize.

A. The Critical Labor Motion

       38.       The Critical Labor Motion seeks authority to pay a portion of the pre-petition

wages due to the Debtor’s employees, together with the post-petition wages for that pay period

                                                  8
21-10795-scc        Doc 2    Filed 04/24/21 Entered 04/24/21 12:41:52            Main Document
                                          Pg 9 of 11



on the next pay date, which is April 29, 2021.

       39.      The Debtor’s employees are critical and necessary for the Debtor’s ongoing

operations and ability to continue to develop its software products. Should the Debtor be

rendered unable to pay its employees their wages as scheduled, there would be irreparable harm

caused to the employee morale and possible loss of employees. Should this happen, the Debtor’s

reorganization efforts would certainly be impaired.

B.     The Cash Collateral/Motion

       40.     The Debtor is also seeking authority to use cash collateral in which TD Bank may

assert a security interest pursuant to the pre-petition line of credit arrangement between the

Debtor and TD Bank. During the Chapter 11 case, it is anticipated that the Debtor will seek to

continue financing under a modified lien of credit arrangement subject to further documentation

and application to the Court.

       41.     It is necessary to obtain immediate authority for the Debtor’s continued use of

TD’s cash collateral in order for the Debtor to sustain operations and pay ongoing overhead and

necessary expenses throughout the course of the Chapter 11 case.

C.     The Cash Management Motion

       42.      The Debtor requests authority to continue to use its multiple and various types of

bank accounts that are part of its consolidated cash management system.

       43.     Such relief will avoid unnecessary disruption of financial services and cash flow

issues that would be created by having to close the Debtor’s pre-petition bank accounts and open

new DIP accounts.




                                                 9
21-10795-scc        Doc 2     Filed 04/24/21 Entered 04/24/21 12:41:52              Main Document
                                           Pg 10 of 11



D.     The Utilities Motion

       44.     The Debtor requires protection of its utility accounts and continued services in

order to void any disruption of business operations.

       45.     In exchange for compelling the utilities to continue to provide services to the

Debtor, the Debtor shall establish a segregated security deposit account equal to one months’

total utility costs in order to provide adequate protection to the utility providers.

E.     The Insurance Motion

       46.     The Debtor requests authority to continue its insurance practices, policies and

insurance premium financing arrangements to avoid any disruption or lapse in coverage.

F.     The Tax Motion

       47.     The Debtor requests that it be permitted to make certain tax payments that may

overlap between the pre-petition and post-petition periods to avoid the unnecessary imposition of

penalties or interest for payments that may technically not come due until after the Petition Date.

G.     The Monthly Fee Motion

       48.      The debtor requests that it be permitted to make monthly payments to its duly

retained professionals, as the Debtor requires significant representation and assistance from its

professionals especially during the first few critical months of the Chapter 11 case. The Debtor

believes it will have sufficient resources to make the monthly payments without adversely

affecting the Debtor’s finances or operations.

       49.     Thus, for the foregoing reasons, I believe that good cause exists to have an

emergency hearing on the First Day Motions which typically requires a minimum of twenty-one

(21) days’ notice as provided for in Federal Rule of Bankruptcy Procedure 2002 and 6003.


                                                  10
21-10795-scc        Doc 2   Filed 04/24/21 Entered 04/24/21 12:41:52          Main Document
                                         Pg 11 of 11



       50.     I have reviewed each of the First Day Motions and the facts set forth there in are

true and correct to the best of my knowledge, information and belief.

                                        CONCLUSION

       Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is

true and correct.

Dated: April 24, 2021

                                             /s/ Ariel Levy
                                             Ariel Levy




                                               11
